Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered October 16, 2006, convicting him of reckless endangerment in the first degree, operating a motor vehicle while under the influence of alcohol (two counts), failure to obey a traffic control device, and unlawfully operating or driving a motor vehicle on a public highway, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of reckless endangerment in the first degree beyond a reasonable doubt. Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the factfinder’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of *902guilt on the count of reckless endangerment in the first degree was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). Prudenti, P.J., Santucci, Florio and Belen, JJ., concur.